DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 11 and 13 of Regan et al., U.S. Patent No.8,755,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the slight differences in wording would be obvious to one of ordinary skill in the art at the time the invention was made.
	
Pending claim 1 recites steps of capturing an image of a shoe part, identifying the imaged shoe part, and the shoe part is transferred, using a transfer tool, from a first location to a second location to position the shoe part on another shoe part.

Patented claim 1 describes:

(1)	“receiving an image depicting … an attachment shoe part, which is to be attached to a base shoe part, wherein … the attachment shoe part comprises at least one reference feature that is identified”;

(2)	“converting, by a computer processor, … coordinates of the image to a geometric coordinate of a geometric coordinate system, which maps … the attachment shoe part … and a multi functional manufacturing tool …”; and



These 3 passages of patented claim 1, adequately anticipate all of the claimed features of pending claim 1 because pending claim is broader in scope than the narrower patented claim 1.

Further, patented claim 11 recites a system that comprises an image recorder that records an image of an attachment shoe part that is to be attached to a base shoe part, whereby reference features of a two dimensional representation of the attachment shoe part are identified from the recorded image of the attachment shoe part, wherein a manufacturing tool comprises a vacuum powered part holder for moving the attachment shoe part through a 3d space into a location to be attached to the base shoe part. Clearly all the steps of pending claim 1 are adequately anticipated or rendered inherent to the system as outlined in patented claim 11.

As per pending dependent claim 2, both patented claim 1 and 11 discuss a 2d image representation of the attachment shoe part.

As per pending dependent claims 3 and 4, patented claim 2 discloses the attachment shoe part having a reference feature that is associated with a perimeter. Obviously a perimeter is an outline, per se, and therefore both pending claims 3 and 4 are believed to be adequately anticipated by patented claim 2.

As per pending dependent claim 5, patented claim 1 clearly states that the claimed method is automated.



As per pending dependent claim 7, patented claims 1 and 11 appear to adequately disclose moving the attachment shoe part to be affixed to the base shoe part and that this is accomplished via an alignment of the parts together, as this is precisely the point of moving the attachment shoe part to the base shoe part and clearly there would be no need to attach the attachment shoe part to the base shoe part if the parts were not properly aligned before affixing them together.

As per pending dependent claim 8, patented claims 1 and 11 disclose the utilization of a part attachment tool, per se.

As per pending dependent claim 9, patented claim 5 and 11 disclose an ultrasonic welding horn to attach the shoe parts together.

As per claim 10, the rational as already set forth above, with respect to pending independent claim 1, is applied herein. Further, with respect to pending claim 10, although not explicitly claimed, a camera is an extremely well known image recorder and it represents a feature that would have been obvious to one of ordinary skill in the art at the time the invention was made. 

As per pending dependent claim 11, the rational as already set forth above, with respect to pending dependent claim 2, is applied herein. 

As per pending dependent claims 12 and 13, the rational as already set forth above, with respect to pending dependent claims 3 and 4, is applied herein, respectively.

As per pending dependent claim 14, the rational as already set forth above, with respect to pending dependent claim 6, is applied herein.


As per pending dependent claim 16, the rational as already set forth above, with respect to pending dependent claim 9, is applied herein.

As per pending dependent claim 17, the rational as already set forth above, with respect to pending dependent claim 7, is applied herein.

As per pending dependent claim 18, although Regan et al. does not explicitly disclose the capability to be able to identify more than one type of shoe part, its seems amply evident that in the process of manufacturing shoes, that it is notoriously well known to provide multiple different versions of shoes, and therefore, Regan et al. would obviously find usefulness in identifying more than just one shoe part or the overall system would lack any real flexibility.

As per pending dependent claim 19, patented claim 13 discloses a backlight feature.

As per pending dependent claim 20, both patented claims 1 and 11 disclose conveying the shoe part via a vacuum powered part moving mechanism.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        June 15, 2021
/RDH/